Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 1 of 41 PageID: 531




                   UNITED STATES DISTRICT COURT

                        DISTRICT OF NEW JERSEY


 WHARTON LH LP,
                                          HON. JOHN MICHAEL VAZQUEZ,
                         Plaintiff,       U.S.D.J.

  v.                                      Civil Action No. 2:20-cv-18008-
                                          JMV-JBC
 TRI-COASTAL DESIGN SERVICES,
 LLC, TRI-COASTAL DESIGN
 GROUP, INC., TRI-COASTAL
 DESIGN-CHARACTER LICENSE,
 LLC, LOOP DESIGN CO., MARVIN
 STUTZ, MICHAEL MASTRANGELO,
 DENNIS MASTRANGELO, TODD
 SOLOMON, JOHN/JANE DOES 1-10
 (fictitious persons), and ABC CORP. 1-
 10 (fictitious entities),                (Document Electronically Filed)

                         Defendants.

__________________________________________________________________

  PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
 __________________________________________________________________

 On the Brief:

 C. John DeSimone, III, Esq.
 Stephen R. Catanzaro, Esq.
 DAY PITNEY LLP
 One Jefferson Road
 Parsippany, NJ 07054
 (973) 966-6300
 Attorneys for Plaintiff Wharton LH LP
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 2 of 41 PageID: 532




                                        TABLE OF CONTENTS

                                                                                                                Page
INTRODUCTION ..................................................................................................... 1


STATEMENT OF ALLEGATIONS ......................................................................... 3


ARGUMENT ........................................................................................................... 10


         I.       The Motion to Dismiss Improperly Relies on Numerous Factual
                  Claims and Documents That Are Outside of the FAC........................ 11


         II.      Plaintiff Adequately Alleges a Fraudulent Conveyance Claim .......... 14


         III.     Plaintiff Adequately Alleges a Fraud Claim ....................................... 23


         IV.      Plaintiff Adequately Alleges an Unjust Enrichment Claim ................ 28


         V.       Plaintiff Adequately Alleges a Consumer Fraud Claim...................... 30


         VI.      Plaintiff Adequately Alleges a Civil Conspiracy Claim ..................... 33


CONCLUSION ........................................................................................................ 36




                                                           i
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 3 of 41 PageID: 533




                                     TABLE OF AUTHORITIES

                                                                                                           Page(s)

Cases
Ahn v. Cigna Health & Life Insurance Co.,
  No. 19-07141, 2019 WL 5304628 (D.N.J. Oct. 21, 2019) ................................. 12
All the Way Towing, LLC v. Bucks County International, Inc.,
   236 N.J. 431 (2019) ......................................................................................32, 35

Angrisani v. Capital Access Network, Inc.,
  175 F. App’x 554 (3d Cir. 2006) ........................................................................ 24
Ashcroft v. Iqbal,
   556 U.S. 662 (2009) ......................................................................................10, 13
Associated General Contractors of California, Inc. v. California
   State Council of Carpenters,
   459 U.S. 519 (1983) ............................................................................................ 13

Bell Atlantic Corp. v. Twombly,
   550 U.S. 544 (2007) ............................................................................................ 13
In re Burlington Coat Factory Securities Litigation,
    114 F.3d 1410 (3d Cir. 1997) .......................................................................10, 17
Cacoilo v. Sherwin-Williams Co.,
  No. 11-7039, 2012 WL 2459409 (D.N.J. June 25, 2012) .................................... 1
City of Cambridge Retirement Systems v. Altisource Asset
   Management Corp.,
   908 F.3d 872 (3d Cir. 2018) ............................................................................... 10

Debiasa v. Donnelly,
  No. 16-552, 2016 WL 4620370 (D.N.J. Sept. 6, 2016) ....................14, 19, 22, 23
Dzielak v. Whirlpool Corp.,
   26 F. Supp. 3d 304 (D.N.J. 2014) ....................................................................... 28
Gennari v. Weichert Co. Realtors,
  288 N.J. Super. 504 (App. Div. 1996), aff’d, 148 N.J. 582 (1997) .................... 31
                                                          ii
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 4 of 41 PageID: 534




Gilchinsky v. National Westminster Bank New Jersey,
   159 N.J. 463 (1999) ............................................................................................ 14

Grudkowski v. Foremost Insurance Co.,
  556 F. App’x 165 (3d Cir. 2014) ........................................................................ 29

Hampton Hosp. v. Bresan,
  288 N.J. Super. 372 (App. Div. 1996) ................................................................ 31

IDT Telecom, Inc. v. CVT Prepaid Solutions, Inc.,
  No. 07-1076, 2009 WL 5205968 (D.N.J. Dec. 28, 2009) .................................. 32

King’s Choice Neckwear, Inc. v. Fedex Corp.,
   No. 07-0275, 2007 WL 4554220 (D.N.J. Dec. 21, 2007) .................................. 35

Mayer v. Belichick,
  605 F.3d 225 (3d Cir. 2010) .............................................................12, 19, 26, 27

Mizrahi v. Checkolite International, Inc.,
  No. 14-7987, 2017 WL 111919 (D.N.J. Jan. 10, 2017) ..................................... 15
Morganroth & Morganroth v. Norris, McLaughlin & Marcus, P.C.,
  331 F.3d 406 (3d Cir. 2003) ............................................................................... 34

Morrow v. Balaski,
  719 F.3d 160 (3d Cir. 2013) ............................................................................... 12
MSKP Oak Grove, LLC v. Venuto,
  No. 19-3372, 2020 WL 7496512 (3d Cir. Dec. 21, 2020) ................................. 17
Premier Health Associates, LLC v. Medical Technology Solutions,
   No. 17-331, 2018 WL 4043289 (D.N.J. Aug. 24, 2018) .................................... 33
Reckitt Benckiser LLC v. Cotiviti, LLC,
   No. 16-729, 2016 WL 5791410 (D.N.J. Oct. 3, 2016) ....................................... 33

United States v. Estate of Elson,
  421 F. Supp. 3d 1 (D.N.J. 2019) ......................................................................... 12

USI International, Inc. v. Festo Didactic, Inc.,
  No. 15-8451, 2016 WL 4487858 (D.N.J. Aug. 24, 2016) .................................. 29



                                                         iii
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 5 of 41 PageID: 535




Weske v. Samsung Electronics, America, Inc.,
  42 F. Supp. 3d 599 (D.N.J. 2014) ....................................................................... 26

Wilson v. Parker,
   No. 18-2954, 2018 WL 6696783 (D.N.J. Dec. 20, 2018) ............................19, 22

World Express & Connection, Inc. v. Crocus Investments, LLC,
  No. 15-8126, 2020 WL 5088633 (D.N.J. Aug. 28, 2020) .................................. 35

Statutes
N.J. Stat. Ann. § 25:2-20 et seq. .............................................................................. 14

N.J. Stat. Ann. § 25:2-21.......................................................................................... 15

N.J. Stat. Ann. § 25:2-22....................................................................................18, 20

N.J. Stat. Ann. § 25:2-25....................................................................................14, 20
N.J. Stat. Ann. § 25:2-26....................................................................................17, 21

N.J. Stat. Ann. § 56:8-1............................................................................................ 32

N.J. Stat. Ann. § 56:8-2......................................................................................31, 33

Regulations
26 C.F.R. § 1.856-10 ................................................................................................ 29

Rules
Fed. R. Civ. P. 9 ....................................................................................................... 10

Fed. R. Civ. P. 12 .....................................................................................1, 10, 11, 12




                                                            iv
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 6 of 41 PageID: 536




                                 INTRODUCTION
      In another transparent bid for delay, Defendants have moved to dismiss the

First Amended Complaint. (ECF No. 5.) Much like their notice of removal,1

Defendants’ motion to dismiss is facially defective and nothing more than a

transparent attempt to hinder Plaintiff’s ability to (i) prove Defendants’ fraudulent

conduct and improper transfers to themselves and others and (ii) collect on the

consent judgment against Tri-Coastal Design Services, LLC (“Tri-Coastal

Services”).

      In particular, rather than focus their arguments on the actual allegations in the

First Amended Complaint or matters of law, Defendants devote most of their brief

to presenting their own claimed facts, which, no surprise, are at odds with the

allegations in the First Amended Complaint. Without any regard to the procedural

requirements of Rule 12(b)(6), Defendants have cherry-picked documents from their

own files and made numerous factual assertions based on nothing more than their

own say-so. In other words, this motion does not give Plaintiff Wharton LH LP’s



      1
         As Plaintiff conclusively demonstrated in its motion to remand, Defendants
are seeking to dismiss a case that was improperly removed from the Superior Court
of New Jersey. (ECF No. 6.) Most notably, the “forum defendant rule” bars removal
of this action because nine of ten of the defendants are self-described citizens of New
Jersey. (Id. at 6-7.) Because the motion to remand concerns the Court’s jurisdiction,
it should be decided before this motion to dismiss. Cacoilo v. Sherwin-Williams Co.,
No. 11-7039, 2012 WL 2459409, at *1 (D.N.J. June 25, 2012). If the motion to
remand is granted then this motion to dismiss should not be reached by the Court.
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 7 of 41 PageID: 537




(“Plaintiff”) allegations the inferences they deserve, nor is this motion based on solid

legal theories; instead, the motion is based on a factual argument derived from

Defendants’ own claimed facts that are self-serving and untested in discovery. As

demonstrated below, these extraneous factual assertions must be disregarded on a

motion to dismiss. And once the irrelevant materials are stripped away, it is apparent

that the motion should be denied because Defendants have failed to identify any

deficiencies in Plaintiff’s claims that might support dismissal.

                            PROCEDURAL HISTORY

      As described in Plaintiff’s motion to remand, Defendants’ conduct has led to

three separate lawsuits. (ECF No. 6-1 at 23.) First, on May 1, 2020, Plaintiff

commenced an action for damages against Defendant Tri-Coastal Services in the

Superior Court of New Jersey (later, Defendant Marvin Stutz was joined to that

action) (the “Breach Litigation”). (ECF No. 1 ¶ 52.) Second, on July 1, 2020,

Plaintiff filed a separate landlord-tenant action (the “Eviction Litigation”) against

Tri-Coastal Services in the Superior Court of New Jersey. (Id. ¶ 57.) Third, on

November 1, 2020, Plaintiff filed this lawsuit relating to Defendants’ fraudulent

conduct (the “Fraud Litigation”) in the Superior Court of New Jersey. (ECF No. 6-

2 ¶ 6.) None of these matters include federal claims.




                                           2
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 8 of 41 PageID: 538




      Based in part on some of the limited discovery that has been taken in the

Breach Litigation (which remains ongoing),2 Plaintiff filed the First Amended

Complaint in the Fraud Litigation on November 25, 2020 (“FAC”). (ECF No. 1.)

On December 3, 2020, Defendants removed this case from the Superior Court of

New Jersey to federal court claiming diversity jurisdiction. (ECF No. 2.) On

December 16, 2020, Defendants filed this motion to dismiss. (ECF No. 5.) On

December 24, 2020, Plaintiff filed a notice of motion to remand, requesting that the

Court remand this matter back to the Superior Court of New Jersey. (ECF No. 6.)

The remand motion is pending as of the time of the writing of this brief. No

discovery has taken place in the Fraud Litigation. (DeSimone Decl. ¶ 6.)

                       STATEMENT OF ALLEGATIONS
      In the FAC, over the course of 28 pages and 156 paragraphs, Plaintiff details

the fraudulent efforts by Defendants to evade the debts incurred by Tri-Coastal

Services to Plaintiff. (ECF No. 1.) As set forth in the FAC, Defendants’ efforts

spanned the better part of a year, from the fall of 2019 through to and including

October 2020 (and perhaps since).       (Id. ¶¶ 30, 35.)    The FAC explains that

Defendants’ efforts consisted of a series of fraudulent transfers that systematically



      2
          Discovery in the Breach Litigation has, however, been hampered because
Defendants Tri-Coastal Services and Marvin Stutz have resisted providing
discovery, requiring Plaintiff to file multiple motions to compel. Plaintiff prevailed
on its first, and its second is pending. (DeSimone Decl. ¶¶ 4–5. )
                                            3
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 9 of 41 PageID: 539




depleted Tri-Coastal Services of its assets and revenue, rendering it judgment proof

and unable to pay its obligations to Plaintiff. (Id. ¶ 36.)

      The FAC spans a greater time period and covers numerous transfers,

misrepresentations, material omissions, and other misconduct on the part of

Defendants, than as suggested in the motion to dismiss. Furthermore, that Tri-

Coastal Services is indebted to Plaintiff has already been confirmed by a Consent

Judgment provided by Tri-Coastal Services to Plaintiff in the amount of $723,459.46

(the “Consent Judgment”), which represents part of what is expected to be a much

larger final judgment against all Defendants. (Id. ¶ 55.) In the interest of economy,

Plaintiff will not repeat all of its allegations here and will address them in detail,

where necessary, in the context of its claims for relief.

      In brief, Tri-Coastal Services entered into a lease agreement for 180,000

square feet of commercial space in Wharton, New Jersey in January 2010. (Id. ¶ 26.)

Plaintiff later acquired the original landlord’s interest in the lease. (Id. ¶ 29.) In the

fall of 2019, Tri-Coastal Services and certain other of the Defendants approached

Plaintiff asking to amend the lease. (Id. ¶ 30.) Plaintiff agreed to renegotiate certain

terms in the lease based on what are now understood to have been misrepresentations

and material omissions by Tri-Coastal Services and other Defendants. (Id. ¶¶ 32,

140.) Despite the modifications to the lease, beginning in February 2020, which was

the month following the execution of the amended lease agreement, Tri-Coastal

                                            4
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 10 of 41 PageID: 540




 Services defaulted on its rent obligations. (Id. ¶ 35.) It defaulted again in March

 2020 and would remain in default until it vacated the property on October 1, 2020.

 (Id.)

         Recognizing Tri-Coastal Services was in default of the lease and Plaintiff had

 every right to seek judicial intervention, several defendant entities and individuals

 worked together by making numerous material misrepresentations and omissions to

 Plaintiff. (Id. ¶¶ 44-50.) This includes five New Jersey limited liability companies

 and corporations that were operated as alter egos of Tri-Coastal Services (the

 “Company Defendants”) and four persons who held various management titles and

 ownership interests in the Company Defendants (the “Individual Defendants”). (Id.

 ¶¶ 2–12, 22.)

         For example, certain defendants misrepresented to Plaintiff that Tri-Coastal

 Services would resume paying rent and would pay its rent arrears. (Id. ¶ 47.) These

 material misrepresentations and omissions were intended to convince Plaintiff that

 Tri-Coastal Services was acting in good faith, would pay the rent it owed, and would

 not seek to subvert the lease. (Id. ¶ 48.) Further, these material misrepresentations

 and omissions were intended to cause Plaintiff to delay seeking Tri-Coastal

 Services’ eviction. (Id.)

         The FAC recites these material fraudulent misrepresentations and omissions

 with particularity. (Id. ¶¶ 44–51). By way of example, the FAC alleges:

                                            5
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 11 of 41 PageID: 541




       47. Tri-Coastal Services, Stutz and D. Mastrangelo, with the
       approval and participation of all Defendants, also made various
       promises during February 2020 through June 2020, promising that they
       would ensure Wharton was paid for the rent and other charges Tri-
       Coastal owes under the Lease. By way of additional example and not
       of limitation:

              a.) They individually and/or collectively repeatedly represented
                  that Tri-Coastal Services’ business difficulties were being
                  caused by government to government trade disputes with
                  China, and that therefore these business difficulties were only
                  temporary in nature;

              b.) They individually and/or collectively represented that
                  Defendants had arranged for outside investors to provide
                  financing to help Tri-Coastal Services pay rent and its other
                  obligations to Wharton; and,

              c.) They individually and/or collectively repeatedly represented
                  that Tri-Coastal Services had applied for a government loan
                  to provide financing to help Tri-Coastal Services pay rent and
                  its other obligations to Wharton.

       50. Defendants desired that Wharton refrain from commencing suit
       so that, among other reasons (a) Defendants could continue to operate
       and derive revenue during the COVID-19 pandemic – revenue of which
       Defendants had no intention of using to repay Wharton; and (b)
       Defendants would have additional time to sell off and/or transfer Tri-
       Coastal Services’ assets, and otherwise work to render Tri-Coastal
       Services judgment-proof.

 (Id. ¶¶ 47, 50).

       Throughout this entire period, the Individual Defendants and Company

 Defendants also worked together to funnel revenue and assets away from Tri-Coastal

 Services in a concerted effort to render the company judgment proof. (Id. ¶ 36.)

 Their scheme had several components.
                                           6
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 12 of 41 PageID: 542




        First, the Company Defendants used the leasehold in order to operate their

 own businesses and collect revenue and income while diverting those opportunities

 and revenue away from Tri-Coastal Services. (Id. ¶¶ 42–43.) Many of the material

 misrepresentations and omissions were intended to placate and put at ease Plaintiff,

 so as to cause Plaintiff not to seek to recapture the leasehold. (Id. ¶ 45.) None of

 the revenue obtained from using the leasehold was shared with Tri-Coastal Services

 or remitted to Plaintiff. (Id. ¶¶ 42–43, 83.)

        Second, Defendants transferred revenue, assets, and business opportunities

 belonging to Tri-Coastal Services to the other Defendants without receiving

 anything of value in return. (Id. ¶¶ 79–84.) This includes the revenue that Tri-

 Coastal Services could and should have used to pay rent and other obligations to

 Plaintiff.

        And third, the transfers culminated in a purported asset sale to the Israel

 Discount Bank of New York (“IDBNY”), which in part netted personal benefits to

 several of the Individual Defendants such as releases of mortgages over their

 personal property. (Id. ¶¶ 69–71, 114–15.)3 However, even in that purported asset

 sale, the FAC alleges that by the sale’s terms, there were numerous excluded assets



        3
          In the ultimate act of duplicity, defendants Tri-Coastal Services and Marvin
 Stutz waited until a few days before executing the Consent Judgment to reveal to
 Plaintiff, for the first time, that IDBNY had supposedly already taken ownership of
 Tri-Coastal Services’ assets. (ECF No. 1 ¶¶ 65–66, 71.)
                                             7
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 13 of 41 PageID: 543




 that Defendants have likewise misrepresented to Plaintiff were sold to IDBNY but

 were instead transferred improperly to avoid Tri-Coastal Services’ obligation to

 Plaintiff. (Id. ¶¶ 74–76). Defendants also retained certain “Soft Assets” which they

 likewise stripped from Tri-Coastal Services. (Id. ¶ 76).

       Among other things, the FAC alleges:

       79. . . . Tri-Coastal Services, with the approval and participation of
       Defendants, and without receiving value in return, transferred assets,
       revenue, and other things of value, to Defendants, thereby minimizing
       the assets of Tri-Coastal Services from Wharton’s ability to collect.

       80. Upon information and belief, Tri-Coastal Services began, at least
       as early as the fall of 2019, with the approval and participation of
       Defendants, to accelerate the shift in revenue, assets, and other things
       of value to the rest of the Defendants, without receiving value in return.
       Such transfers were done in a concealed manner, and with knowledge
       that Tri-Coastal Services was experiencing financial hardship such that
       it could be subject to suit and judgment in favor of Wharton.

       81. Tri-Coastal Services, with the approval and participation of
       Defendants, undertook the foregoing in an attempt to minimize Tri-
       Coastal Services’ assets that would be available to Wharton for the
       planned and actual unpaid rental obligations referenced in the Breach
       Litigation.

       84. Upon information and belief, Tri-Coastal Services, with the
       approval and participation of Defendants, (a) transferred revenue,
       assets, and other things of value to the Company Defendants and
       Individual Defendants (or for their benefit) and/or (b) transferred
       revenue, assets, and other things of value to the Fictitious Defendants
       (or for their benefit). Tri-Coastal Services did not receive value for
       such transfers.

       85. At the time of such transfers, Defendants were aware of Tri-
       Coastal Services’ unmet financial obligation to Wharton.

                                           8
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 14 of 41 PageID: 544




       86. At the time of such transfers, Defendants were aware that Tri-
       Coastal Services’ conduct was for the purpose of defrauding Wharton.

       87. Defendants, working together and separately for a shared goal and
       purpose, engaged in, directed, and/or implemented, a series of financial
       and other transactions designed to divert, transfer, and assign revenue,
       assets and other things of value away from Tri-Coastal Services for the
       benefit of the remaining Company Defendants, the Individual
       Defendants and their families, the Fictitious Defendants, and others
       presently unknown. Tri-Coastal Services did not receive reasonably
       equivalent value for such diversions, transfers, and/or assigns.

 (Id. ¶¶ 79–81, 84–87).        The FAC also alleges that Defendants have been

 commingling assets to create the illusion that Tri-Coastal Services is insolvent

 and/or defunct. (Id. ¶¶ 89–91).

       Lastly, the FAC alleges that Defendants have created new entities and

 involved other individuals—which are presently unknown and pled as “Fictitious

 Defendants”—so as to continue in business capturing revenue for these new entities

 and individuals that should otherwise have been booked to Tri-Coastal Services and

 available to pay Plaintiff. (Id. ¶¶ 13, 14, 84, 103, 131.) The diverted, transferred,

 and assigned assets and other things of value from Tri-Coastal Services that

 benefit(ed) Defendants are rightfully the property of Plaintiff, and Plaintiff is entitled

 to a disgorgement of the same from Defendants.

       The entirety of the FAC sets forth in great detail how Defendants’ scheme

 proceeded and the foregoing represents only the briefest summary of it.




                                             9
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 15 of 41 PageID: 545




                                     ARGUMENT
       When deciding if a complaint states a cause of action sufficient to survive

 dismissal under Rule 12(b)(6), the Court must “accept all well-pleaded allegations

 as true and draw all reasonable inferences in favor of the plaintiff.” City of

 Cambridge Ret. Sys. v. Altisource Asset Mgmt. Corp., 908 F.3d 872, 878 (3d Cir.

 2018). The complaint must “must contain sufficient factual matter, accepted as true,

 to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A

 claim has facial plausibility when the plaintiff pleads factual content that allows the

 court to draw the reasonable inference that the defendant is liable for the misconduct

 alleged.” Id. “The plausibility standard is not akin to a ‘probability requirement,’

 but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

 Id. (quoting Twombly, 550 U.S. at 556).

       Allegations of fraud are also governed by Rule 9(b), which requires that “a

 party must state with particularity the circumstances constituting fraud or mistake.”

 Fed. R. Civ. P. 9(b). Courts are, however, sensitive to cases such as this where

 sophisticated parties have attempted to conceal details of their fraud.           In re

 Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1418 (3d Cir. 1997). When

 relevant factual information is “peculiarly within the defendant’s knowledge or

 control,” the requirements of Rule 9(b) are relaxed. Id.


                                           10
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 16 of 41 PageID: 546




       In this case, Plaintiff provided detailed factual allegations that support

 plausible claims for fraudulent conveyance, fraud, unjust enrichment, consumer

 fraud, and civil conspiracy. Defendants’ approach to these allegations is to dispute

 them, but that is precisely what Defendants are not allowed to do in a motion to

 dismiss and one of the reasons why their motion fails. As demonstrated below,

 Defendants have not identified any errors or omissions in the FAC that would justify

 dismissal under Rule 12(b)(6).

 I.    The Motion to Dismiss Improperly Relies on Numerous Factual Claims
       and Documents That Are Outside of the FAC
       Before addressing each of Plaintiff’s claims for relief, it bears noting that

 throughout their motion, Defendants repeatedly refer to and rely on extraneous

 factual assertions that are nowhere in the FAC. (E.g., ECF No. 5-1 at 2–7.) In

 several instances, Defendants goes so far as to attach cherry-picked documents that

 were not cited or discussed in the FAC.4 Defendants do not try to hide this fact and,

 indeed, freely admit they are offering “missing facts” that, they submit, should be

 considered on a motion to dismiss. (Id. at 23.)



       4
         The added irony here is, as noted above, that Defendants are resisting
 providing discovery in the pending Breach Litigation (DeSimone Decl. ¶¶ 4–5),
 claiming, in part, that various documents and data are supposedly inaccessible. That
 they come forward in this motion before a different court with self-serving
 documents that were apparently “accessible” is inconsistent with those claims and
 completely lacking in credibility.

                                          11
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 17 of 41 PageID: 547




       Defendants are wrong. It is black-letter that law that on a Rule 12(b)(6)

 motion, “a court must consider only the complaint, exhibits attached to the

 complaint, matters of public record, as well as undisputedly authentic documents if

 the complainant’s claims are based upon these documents.” Mayer v. Belichick, 605

 F.3d 225, 230 (3d Cir. 2010).5 Defendants concede their factual assertions are

 outside the FAC. Defendants correctly do not argue that any of the “missing facts”

 fit into any of the above-identified exceptions such as matters of public record. The

 “missing facts” do not qualify for any of the exceptions when, among other things,

 Plaintiff disputes that the factual statements and documents referenced in the motion

 to dismiss are authentic or tell the whole story.

       Moreover, the few cases that Defendants cite in defense of their “missing

 facts” are irrelevant. For example, they repeatedly cite Morrow v. Balaski, 719 F.3d


       5
         When presented with extraneous facts, the Court also has discretion to covert
 a motion to dismiss to a motion for summary judgment. Fed. R. Civ. P. 12(d). The
 Court should not exercise that discretion here because this case is in its infancy and
 Plaintiff has not had the benefit of discovery in this case. See United States v. Estate
 of Elson, 421 F. Supp. 3d 1, 4–5 (D.N.J. 2019) (denying request to convert motion
 to dismiss because a motion for summary judgment was “premature” and “best
 considered at the close of fact discovery”); Ahn v. Cigna Health & Life Ins. Co., No.
 19-07141, 2019 WL 5304628, at *3 (D.N.J. Oct. 21, 2019) (“[A] motion should not
 be converted when little or no discovery has occurred.” (internal quotation marks
 and citation omitted)). If this matter were to be converted into a motion for summary
 judgment, Plaintiff should first be given an opportunity to take discovery and expand
 the record with its own facts that are outside of the allegations in the FAC. Fed. R.
 Civ. P. 12(d) (“All parties must be given a reasonable opportunity to present all the
 material that is pertinent to the motion.”).

                                           12
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 18 of 41 PageID: 548




 160, 165 (3d Cir. 2013), for the undisputed proposition that a court need not accept

 unsupported conclusions, unwarranted inferences, or legal conclusions on a motion

 to dismiss.6 This rule does not grant Defendants carte blanche to rewrite the FAC

 based on their own view of the facts and, in any event, it is entirely inapplicable here

 because Plaintiff has offered specific factual allegations to support its claims for

 relief. Similarly, Defendants cite pro se prisoner cases that predate Iqbal and

 Twombly and summarily dismissed claims when “the factual scenario described is

 fanciful or delusional.” (ECF No. 5-1 at 9 (citing Neitzke v. Williams, 490 U.S. 319,

 326 (1989); Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir. 1995)).) There is

 nothing fanciful or delusional about Plaintiff’s claims here, which are based on

 detailed factual allegations.

       Accordingly, the Court should limit its review to the four corners of the FAC

 and disregard arguments that rely on disputed factual assertions and Defendants’

 “missing facts.”




       6
          Defendants also cite pre-Iqbal and Twombly precedent to cryptically argue
 that the Court does not need to assume that Plaintiff can provide facts “that have not
 been alleged.” Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of
 Carpenters, 459 U.S. 519, 526 (1983). It is an absolutely mystery what “non-
 alleged” facts Defendants have in mind.

                                           13
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 19 of 41 PageID: 549




 II.   Plaintiff Adequately Alleges a Fraudulent Conveyance Claim
       In Count 1, Plaintiff alleged that Defendants transferred revenue and assets in

 a manner designed to frustrate Plaintiff’s ability to collect on Tri-Coastal Services

 debts to Plaintiff, including but not limited to the Consent Judgment. (ECF No. 1 ¶¶

 120–38.) The Count incorporates all prior allegations in the FAC. (Id. ¶ 120.) This

 is a classic fraudulent conveyance and plain violation of the New Jersey Uniform

 Fraudulent Transfer Act (“NJUFTA”), N.J. Stat. Ann. § 25:2-20 et seq., which was

 enacted to “prevent a debtor from placing his or her property beyond a creditor’s

 reach” and “deliberately cheat a creditor by removing his property from ‘the jaws of

 execution.’” Gilchinsky v. Nat’l Westminster Bank N.J., 159 N.J. 463, 475 (1999)

 (quoting Klein v. Rossi, 251 F. Supp. 1, 2 (E.D.N.Y. 1996)).

       Under the NJUFTA, “[a] transfer made or obligation incurred by a debtor is

 fraudulent as to a creditor … if the debtor made the transfer or incurred the obligation

 … [w]ith actual intent to hinder, delay, or defraud any creditor of the debtor.” N.J.

 Stat. Ann. § 25:2-25(a). This type of fraudulent conveyance claim involves two

 elements. “The first is whether the debtor or person making the conveyance has put

 some asset beyond the reach of creditors which would have been available to them

 at some point in time but for the conveyance .... The second is whether the debtor

 transferred property with an intent to defraud, delay, or hinder the creditor.” Debiasa




                                           14
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 20 of 41 PageID: 550




 v. Donnelly, No. 16-552, 2016 WL 4620370, at *2 (D.N.J. Sept. 6, 2016) (quoting

 Glichinsky, 159 N.J. at 475). Both elements were adequately pled here.

       To begin with, Plaintiff is a creditor of Tri-Coastal Services (and Tri-Coastal

 Services is a debtor of Plaintiff) because Tri-Coastal Services entered into the lease,

 failed to pay the amounts due and otherwise to honor various terms of the lease such

 as the duty to maintain and repair the property, and agreed to the Consent Judgment

 for $723,459.46. (ECF No. 1 ¶¶ 55-56, 121, 123-26); see also N.J. Stat. Ann. § 25:2-

 21 (defining “creditor” and “debtor”). Beyond Tri-Coastal Services, the remaining

 Defendants are also liable under the NJUFTA because, as alleged, they were aware

 of Tri-Coastal Services’ debts to Plaintiff, including the Consent Judgment, failed to

 observe corporate formalities and are alter egos of one another, and acted in concert

 to frustrate Plaintiff’s efforts to collect on its claims. (Id. ¶¶ 22, 64, 79, 123–27,

 129); see also Mizrahi v. Checkolite Int’l, Inc., No. 14-7987, 2017 WL 111919, at

 *3 (D.N.J. Jan. 10, 2017) (“[I]t is well-settled law that liability can attach under the

 NJUFTA to a party that is not the debtor.”).

       Together, Defendants have through various means transferred revenue, assets

 and business opportunities that would have been available to satisfy Tri-Coastal

 Services debts to Plaintiff, including the Consent Judgment. These transfers were

 done “with the approval and participation of all Defendants” and placed the assets

 beyond Plaintiff’s reach. (ECF No. 1 ¶¶ 64, 84.)

                                           15
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 21 of 41 PageID: 551




       These fraudulent transfers culminated when Tri-Coastal Services, in concert

 with the other Defendants, transferred some of its then-remaining assets to IDBNY

 during the pendency of the Initial Litigation. (Id. ¶¶ 61–74.) In August 2020,

 IDBNY apparently took ownership of the assets pursuant to a loan agreement and

 sold the assets to a third-party for approximately $1.7 million. (Id. ¶¶ 69–71.)

 Defendants hid the loan agreement with IDBNY and transfer of assets from Plaintiff

 until September 2020, just a few days before the entry of the Consent Judgment. (Id.

 ¶¶ 62, 65.) Defendants also misrepresented to Plaintiff that Tri-Coastal Services was

 defunct and without assets following the transfer when, according to the bill of sale,

 certain assets were expressly excluded from the transfer. (Id. ¶¶ 74–77.)

       Make no mistake, however, the FAC does not solely focus on the IDBNY

 transfer as suggested by Defendants in this motion. The FAC clearly states that

 Defendants also caused Tri-Coastal Services to transfer revenue, assets, and other

 things of value to the Company Defendants and Individual Defendants throughout

 2019 and 2020. (Id. ¶ 79.) This includes revenue and business opportunities that

 were either earned by Tri-Coastal Services between February and October 2020, or

 which were improperly diverted away from Tri-Coastal Services to the other

 Defendants. (Id. ¶¶ 82–84, 87–88.)7


       7
         Defendant Marvin Stutz also took steps to transfer or divert his own personal
 assets in a manner designed to frustrate Plaintiff’s ability to collect from him as he
 is a named defendant in the Breach Litigation. (ECF No. 1 ¶¶ 108, 111.)
                                          16
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 22 of 41 PageID: 552




       Finally, Plaintiff alleged more than sufficient facts to support the plausible

 inference that Defendants transferred these assets with the requisite intent to defraud,

 delay, or hinder Plaintiff. “Because debtors rarely admit fraudulent intent, courts

 must usually infer it. In drawing that inference, courts may consider eleven badges

 of fraud set forth in the [NJUFTA].” MSKP Oak Grove, LLC v. Venuto, No. 19-

 3372, 2020 WL 7496512, at *2 (3d Cir. Dec. 21, 2020) (citing Gilchinsky, 159 N.J.

 at 490 and N.J. Stat. Ann. § 25:2-26(a)-(k)).8 “Even one badge of fraud can suffice

 to ‘cast suspicion on the transferror’s intent.’” Id. (quoting Gilchinsky, 159 N.J. at

 490). This is also a case where the pleading requirements for fraud are relaxed

 because relevant factual information concerning the transfers are “peculiarly within

 the defendant’s knowledge or control.” In re Burlington Coat Factory Sec. Litig.,

 114 F.3d at 1418.



       8
          The badges of fraud listed in the statute are whether: (1) the transfer or
 obligation was to an insider; (2) the debtor retained possession or control of the
 property transferred after the transfer; (3) the transfer or obligation was disclosed or
 concealed; (4) before the transfer was made or obligation was incurred, the debtor
 had been sued or threatened with suit; (5) the transfer was of substantially all the
 debtor’s assets; (6) the debtor absconded; (7) the debtor removed or concealed
 assets; (8) the value of the consideration received by the debtor was reasonably
 equivalent to the value of the asset transferred or the amount of the obligation
 incurred; (9) the debtor was insolvent or became insolvent shortly after the transfer
 was made or the obligation was incurred; (10) the transfer occurred shortly before
 or shortly after a substantial debt was incurred; and (11) the debtor transferred the
 essential assets of the business to a lienor who transferred the assets to an insider of
 the debtor. N.J. Stat. Ann. § 25:2-26(a)-(k).

                                           17
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 23 of 41 PageID: 553




       Despite limited access to information, Plaintiff uncovered and alleged

 numerous badges of fraud as set forth in the FAC. These include, but are not limited

 to:

             With the exception of the transfer to IDBNY, the transfers were to
       insiders, including the Individual Defendants, Company Defendants, and
       Fictitious Defendants. (ECF No. 1 ¶¶ 36, 134.)9

           All of the transfers were concealed from Plaintiff at the time they were
       made. (Id. ¶¶ 36, 38, 62, 66.)

             At the time of the transfers, Defendants either knew that Plaintiff would
       likely file or had already filed a lawsuit for breach of the lease. (Id. ¶¶ 38, 52,
       65, 68.)

            Most of not all of the transfers were made without Tri-Coastal Services
       receiving anything in return. (Id. ¶¶ 77, 79-80, 84.)

             The transfers included all or substantially all of Tri-Coastal Services’
       assets, as Defendants have represented that Tri-Coastal Services is now
       effectively insolvent (which may be a false representation). (Id. ¶¶ 65, 75.)

              The sale to IDBNY occurred after the commencement of the Breach
       Litigation, and days before the Consent Judgment. (Id. ¶ 69.)

 These allegations, whether taken together or separately, satisfy the pleading

 requirements for a fraudulent transfer claim under the NJUFTA.




       9
         The NJUFTA does not define insiders when the debtor is a limited liability
 company, as is the case here, but does provide that affiliates and managing agents
 are insiders. N.J. Stat. Ann. § 25:2-22. As alleged, the Individual Defendants held
 themselves out as managing agents of Tri-Coastal Services and the Company
 Defendants are affiliates managed by the same persons. (ECF No. 1 ¶¶ 8, 10–12.)
 These parties are therefore insiders for purposes of the NJUFTA.
                                           18
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 24 of 41 PageID: 554




       Defendants argue that Plaintiff’s fraudulent conveyance claim is based on the

 “specious inference that [Tri-Coastal Services] earned any revenue from outside

 sources and had any assets.” (ECF No. 5-1 at 13-14.) In what will become a

 recurring theme, Defendants premise their argument on speculative statements that

 are not contained in the FAC. For example, Defendants assert the loan from IDBNY

 was the “sole source of funds” for Tri-Coastal Services based on a single corporate

 balance sheet attached to their motion. (Id. at 13.) This sort of selective, hand-

 picked evidence from outside the four corners of the pleading must be disregarded

 on a motion to dismiss. Mayer, 605 F.3d at 230; see also Wilson v. Parker, No. 18-

 2954, 2018 WL 6696783, at *4 (D.N.J. Dec. 20, 2018) (denying motion to dismiss

 NJUFTA claim where motion relied “exclusively” on emails not cited in the

 complaint that allegedly showed the fraudulent transfer did not occur); Debiasa,

 2016 WL 4620370, at *3 (refusing to consider affidavit and “factual contentions”

 raised in motion to dismiss NJUFTA claim).

       Defendants also focus on the allegations related to the IDBNY transfer while

 generally overlooking the balance of the allegations concerning other fraudulent

 transfers. They argue in several places that the transfer to IDBNY was not a

 fraudulent conveyance given the structure of the loan. (ECF No. 5-1 at 14–15, 16–

 17.) Their theory appears to be that because IDBNY had an “absolute right” to

 foreclose on assets belonging to Defendants, the transfer could not have been a

                                         19
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 25 of 41 PageID: 555




 fraudulent conveyance. (Id. at 15.)10 Again, this suggestion should be disregard

 because it is based on the selective presentation of evidence from outside of the

 pleadings when, among other things, Plaintiff has not had the benefit of discovery

 into the relationship between IDBNY and Defendants.

       Moreover, there is nothing about the lender-borrower relationship between

 IDBNY and Defendants that would preclude Plaintiff’s fraudulent conveyance

 claim. Even assuming that IDBNY had a contractual claim to foreclose on assets

 belonging to Tri-Coastal Services, this is still a “transfer” for purposes of the

 NJUFTA. N.J. Stat. Ann. § 25:2-22 (defining “transfer” as “every mode, direct or

 indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting

 with an asset”).11 Because Plaintiff has alleged with particularity that this transfer

 to IDBNY was made under circumstances suggesting fraud, it has stated a claim for




       10
           Defendants also argue that the transfer could not have been fraudulent
 because the original loan agreement apparently preceded the lease. (ECF No. 5-1 at
 14.) True to form, this argument is based on evidence from outside the pleadings,
 including what purports to be a copy of a 2007 loan agreement. In contrast, however,
 the FAC alleges that the lender/borrower relationship between the Company
 Defendants and the IDBNY was restated on or about August 24, 2017, well after the
 lease was entered into. (ECF No. 1 ¶¶ 61, 63). In any event, nothing in the NJUFTA
 bars a fraudulent conveyance claim when the transfer is made to a creditor with an
 older claim. All that is required is a transfer made with the requisite intent to
 defraud, delay, or hinder. N.J. Stat. Ann. § 25:2-25(a).
       11
          For the same reason, it is irrelevant whether Defendants wish to characterize
 the transfer as a “sale” or “foreclosure” under the UCC. (ECF No. 5-1 at 26.)
                                             20
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 26 of 41 PageID: 556




 fraudulent conveyance. Defendants fail to cite any legal authorities that might

 suggest otherwise.12

       Defendants next suggest they had no legal obligation to disclose the loan from

 IDBNY and, for this reason, it was perfectly fine that the loan was concealed. (ECF

 No. 5-1 at 15-16.) But under the NJUFTA, concealing the loan and subsequent

 transfer is still a badge of fraud regardless of whether the debtor had a legal duty to

 disclose. N.J. Stat. Ann. § 25:2-26(c). Defendants also assert, based on allegations

 outside of the FAC, that Plaintiff had prior knowledge of the loan. (ECF No. 5-1 at

 16–17.) There are two things wrong with this claim. First, nothing in the FAC

 suggests that Plaintiff knew of the IDBNY loan and, in fact, the FAC specifically

 states that Plaintiff did not know about the loan because Defendants hid it from

 Plaintiff. (ECF No. 1 ¶ 62). Second, there is no credible evidence that Plaintiff was

 aware of the loan as Defendants claim. Defendants merely state in their motion that

 IDBNY publicly filed liens and signed a letter of credit that Tri-Coastal Services

 provided to Plaintiff. (ECF No. 5-1 at 16–17.) At most, this means Plaintiff may

 have known that IDBNY provided some type of financing to Tri-Coastal Services—




       12
          Defendants also ignore that Plaintiff has alleged other fraudulent transfers
 unrelated to IDBNY, include the transfer of revenue Tri-Coastal Services collected
 between the fall of 2019 and October 2020. (ECF No. 1 ¶¶ 79, 82-83.)
                                         21
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 27 of 41 PageID: 557




 a far cry from knowing the terms of the IDBNY loan, its payment status, and related

 issues.13

        Finally, Defendants dispute that Tri-Coastal Services retained any assets

 following the execution of the bill of sale involving IDBNY. (ECF No. 5-1 at 17.)

 Similarly, they dispute that the Individual Defendants transferred any assets in order

 to shield them from Plaintiff. (Id. at 17–19.) These sorts of pronouncements by

 Defendants are based on disputed facts outside of the pleadings and should be

 disregarded. Wilson, 2018 WL 6696783, at *4; Debiasa, 2016 WL 4620370, at *3.

        At the risk of being repetitive, that Defendants deny their wrongful acts does

 not make those denials so. For instance, the FAC refers to certain assets, defined as

 the “Excluded Assets,” and other assets, defined as the “Soft Assets,” that were not

 given to IDBNY but were instead transferred to the other Defendants. (ECF No. 1

 ¶¶ 74-76, 95, 98–106.) Defendants assert (using the “missing facts”) that the trust

 for defendant Marvin Stutz was actually a revocable trust formed in 2010 (id. at

 18),14 and the real estate owned by defendant Michael Mastrangelo was never


        13
          Moreover, the FAC makes clear that one of the material misrepresentations
 and omissions by Defendants was that they were consulting with outside investors
 to obtain additional financing, which they would use to pay rent and their other
 obligations to Plaintiff. (ECF No. 1 ¶ 47.) In reality, Defendants did the opposite
 and apparently consulted with IDBNY to surrender assets.
        14
          Even if Stutz’s attempt to shield assets was apparently ineffective under
 California or New Jersey law because the assets were allegedly placed in a revocable
 trust, which is not conceded, does not mean Stutz’s actions were not fraudulent.
                                         22
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 28 of 41 PageID: 558




 available to unsecured creditors (id. at 19). In contrast, the FAC alleges that 15 days

 after Tri-Coastal Services secured the lease amendment with the assistance of

 material misrepresentations and omissions provided by Stutz, and 13 days before

 Tri-Coastal Services defaulted under the lease, Stutz executed a Trust Transfer Deed

 and other real estate documents that were recorded in title, placing his multimillion

 dollar house into trust in an attempt to place it outside of Plaintiff’s reach. (ECF No.

 1 ¶¶ 107–11). The FAC also alleges that the IDBNY had a mortgage over real

 property owned by the wife of defendant Michael Mastrangelo (where he lives) that,

 as a result of the transaction with the IDBNY, the IDBNY discharged the mortgage

 of record as well as other mortgages in place over real property owned by other

 Individual Defendants. (Id. ¶¶ 112–19.)

 III.   Plaintiff Adequately Alleges a Fraud Claim
        In Count 2, Plaintiff alleged that Defendants made false and misleading

 statements as to material facts and omissions and are therefore liable for fraud. (ECF

 No. 1 ¶ 139–42.) The Count incorporates all prior allegations in the FAC. (Id.

 ¶ 139.) These fraudulent statements related to, among other things, “the Lease,

 Lease Amendment, rent owed, intention to repay Plaintiff, their occupancy of the

 property, assets, transfers of assets, [and] solvency of Tri-Coastal Services.” (Id.)

 Plaintiff relied on these statements to its detriment and was damaged. (Id. ¶¶ 141–

 42.)


                                           23
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 29 of 41 PageID: 559




       Plaintiff’s allegations plausibly state a claim for fraud under New Jersey law.

 “[A] common-law fraud action has five elements: (1) a material misrepresentation

 of a presently existing or past fact; (2) knowledge or belief by the defendant of its

 falsity; (3) an intention that the other person rely on it; (4) reasonable reliance

 thereon by the other person; and (5) resulting damages.” Angrisani v. Capital Access

 Network, Inc., 175 F. App’x 554, 556 (3d Cir. 2006) (citing Gennari v. Weichert Co.

 Realtors, 148 N.J. 582, 584 (1997)). Each element was alleged here.

       To begin, Plaintiff alleged several false statements, misrepresentations, and

 omissions (element one), including that:

            Tri-Coastal Services, Marvin Stutz, and Dennis Mastrangelo
       “represented to [Plaintiff] that if [Plaintiff] agreed to modify the terms of the
       Lease, that Tri-Coastal Services would timely remit rent and its other financial
       obligations to [Plaintiff].” (ECF No. 1 ¶ 31.)

            Tri-Coastal Services and Marvin Stutz “represented to [Plaintiff] in the
       Breach Litigation that Tri-Coastal Services was effectively defunct and
       insolvent.” (Id. ¶ 39.)

             Tri-Coastal Services, Marvin Stutz, and Dennis Mastrangelo “made
       various promises” to Plaintiff between February 2020 and June 2020 to the
       effect that “they would ensure [Plaintiff] was paid for the rent and other
       charges Tri-Coastal Services owed under the Lease.” (Id. ¶ 47.) For example,
       these parties represented to Plaintiff that Tri-Coastal Services’ “business
       difficulties were only temporary in nature,” that Tri-Coastal Services had
       arranged for “outside investors” and financing, and that Tri-Coastal Services
       had “applied for a government loan to provide financing.” (Id.)

 Each of these false statements, misrepresentations, and omissions were made with

 the “approval and participation” of all Defendants. (Id. ¶¶ 31, 39, 47.)

                                            24
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 30 of 41 PageID: 560




       Plaintiff also alleged that these false statements, misrepresentations, and

 omissions were “knowingly made” (element two) with the intent “that Plaintiff

 would rely thereon and be harmed” (element three). (Id. ¶ 140.) Defendants’

 purpose was, among other reasons, to convince Plaintiff to delay filing suit against

 Tri-Coastal Services so that Defendants could continue their scheme to divert

 revenue and assets away from Tri-Coastal Services. (Id. ¶ 50.) Finally, Plaintiff

 alleged that it reasonably relied on (element four) and incurred damages as a result

 of (element five) the false statements, misrepresentations, and omissions. (Id. ¶ 141–

 42.) These damages include the unpaid Consent Judgment and other obligations that

 Defendants worked in concert to avoid paying.

       Defendants argue that “Plaintiff didn’t rely on any supposed statements.”

 (ECF No. 5-1 at 23.) This argument is baffling, as Defendants admit that Plaintiff

 specifically alleged reliance when agreeing to modify the terms of the lease and

 when deciding to delay filing suit against Tri-Coastal Services. (Id.; see also ECF

 No. 1 ¶ 32 (“Relying on the representations … [Plaintiff] agreed to modify the

 Original Lease.”).) Defendants also bizarrely suggest the steps Plaintiff took in

 reliance on the false statements, misrepresentations, and omissions “resulted in a

 reduction of potential damages.” (ECF No. 5-1 at 23.) They did not. These

 decisions resulted in giving Defendants additional time to transfer, collect and

 conceal the revenue and assets of Tri-Coastal Services, which furthered damaged

                                          25
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 31 of 41 PageID: 561




 Plaintiff. And in any event, all that matters for purposes of a motion to dismiss is

 that Plaintiff has plausibly alleged the damages element of its fraud claim.

 Defendants may think these damages are speculative and are free to raise (and lose)

 this argument at summary judgment or trial.15

       Defendants next claim the allegations they “hid information” relating to

 IDBNY and the subletting of the property do not “give rise to a claim of fraud.”

 (ECF No. 5-1 at 25–26.) They cite to no authority in support and regardless, the

 “‘[d]eliberate suppression of a material fact that should be disclosed’ is viewed as

 ‘equivalent to a material misrepresentation (i.e., an affirmative misrepresentation),’

 which will support a common law fraud action.” Weske v. Samsung Elecs., Am.,

 Inc., 42 F. Supp. 3d 599, 607 (D.N.J. 2014) (quoting Arcand v. Brother Int’l Corp.,

 673 F. Supp. 2d 282, 305 (D.N.J. 2009)). As noted above, Defendants were actively

 misrepresenting to Plaintiff that they were seeking additional financing to use to pay

 rent and rent arears at the very time they were instead surreptitiously seeking to

 surrender assets to IDBNY which in part benefitted the Individual Defendants

 personally. (ECF No. 1 ¶¶ 47, 60–77.) Moreover, Defendants overlook that

 Plaintiff’s fraud claim is based on numerous false statements and misrepresentations


       15
         Along these same lines, Defendants suggest that Plaintiff was not damaged
 when the FAC is “combined with missing facts.” (ECF No. 5-1 at 23.) To state this
 argument is to refute it, as the Court cannot consider these supposed “missing facts”
 on a motion to dismiss. Mayer, 605 F.3d at 230.

                                          26
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 32 of 41 PageID: 562




 that are entirely unrelated to IDBNY and the use of the property by other companies.

 (E.g., ECF No. 1 ¶¶ 31, 39, 47.) Even one of these is sufficient to support Plaintiff’s

 claim for fraud.16

       Finally, Defendants argue that the fraud allegations are “based upon a

 specious inference that [Tri-Coastal Services] earned any outside revenue and had

 any assets.” (ECF No. 5-1 at 27–28.) As before, Defendants are relying on disputed

 facts regarding Tri-Coastal Services that have no relevance on a motion to dismiss.

 Mayer, 605 F.3d at 230. And it is apparent that Tri-Coastal Services had, at one

 time, revenue and assets and business opportunities that could have been used to

 satisfy Tri-Coastal Services’ obligations to Plaintiff, including the Consent

 Judgment.    Now, the revenue, assets, and business opportunities have been

 transferred by Defendants away from Tri-Coastal Services, and Plaintiff has alleged

 that they were transferred to other entities while Defendants made false statements,

 misrepresentations, and omissions designed to harm Plaintiff and maximize their

 scheme. These allegations are sufficient to state a claim for fraud.




       16
          Defendants also claim that their conduct related to the sublease would
 amount to a breach of contract claim, such that Plaintiff cannot pursue tort damages
 for fraud. (ECF No. 5-1 at 26.) But there was no contract between Plaintiff and the
 Company Defendants who impermissibly used the property and this is not a case
 where Plaintiff’s fraud damages are contractual in nature.
                                         27
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 33 of 41 PageID: 563




 IV.   Plaintiff Adequately Alleges an Unjust Enrichment Claim
       In Count 3, Plaintiff alleges that Defendants have been unjustly enriched at

 Plaintiff’s expense. (ECF No. 1 ¶¶ 143–47.) The Count incorporates all prior

 allegations in the FAC. (Id. ¶ 143.) To state a claim for unjust enrichment, a plaintiff

 must allege “that (1) at plaintiffs expense (2) defendant received a benefit (3) under

 circumstances that would make it unjust for defendant to retain benefit without

 paying for it.” Dzielak v. Whirlpool Corp., 26 F. Supp. 3d 304, 330 (D.N.J. 2014)

 (quoting Snyder v. Farnam Cos., 792 F. Supp. 2d 712, 723 (D.N.J. 2011)). “At the

 pleading stage, a plaintiff ‘need only allege facts sufficient to show: 1) Plaintiff

 conferred a benefit on Defendant; and 2) circumstances are such that to deny

 recovery would be unjust.’” Id. (quoting Palmeri v. LG Elecs. USA, Inc., No. 07-

 5706, 2008 WL 2945985, *5 (D.N.J. July 30, 2008)).

       Plaintiff alleged each of these elements here. In particular, Plaintiff conferred

 a benefit on Defendants—the use of the property by the Company Defendants—

 without compensation. (ECF No. 1 ¶¶ 40–43, 144.) And it goes without saying that

 denying recovery would be unjust when a company secretly sublets and operates its

 business out of a commercial property without paying rent to the landlord.

       Defendants argue that Plaintiff is actually just alleging breach of contract,

 which cannot be pled alongside a claim for unjust enrichment. (ECF No. 5-1 at 29,




                                           28
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 34 of 41 PageID: 564




 31.)17 But Plaintiff is not alleging breach of contract in this action. Moreover, with

 the exception of Tri-Coastal Services, Defendants were not parties to the lease. Even

 if Tri-Coastal Services breached the terms of the lease, it was Defendants that

 benefitted from the improper use of the property and Plaintiff’s primary recourse

 against these parties is an unjust enrichment claim. Plaintiff is also permitted to

 plead in the alternative. USI Int’l, Inc. v. Festo Didactic, Inc., No. 15-8451, 2016

 WL 4487858, at *2 (D.N.J. Aug. 24, 2016).

       Defendants next claim that Plaintiff did not confer a benefit on Defendants

 because Defendants’ improper use of the property was a “license arrangement” as

 opposed to a “sublease.” (ECF No. 5-1 at 29–30.) Preliminarily, that is an

 interesting untested claim, but one that clearly falls outside of the FAC. Moreover,

 it is irrelevant whether Defendants use of the property was a “sublease” or “license”

 so long as Defendants received a benefit at Plaintiff’s expense.18 Such a benefit



       17
          Defendants cite a single inapposite case in support of this argument that
 applied Pennsylvania law, not New Jersey law. Grudkowski v. Foremost Ins. Co.,
 556 F. App’x 165, 169–70 (3d Cir. 2014). Defendants also ignore that under New
 Jersey law a party is free to plead a claim for unjust enrichment as an alternative to
 breach of contract. USI Int’l, Inc. v. Festo Didactic, Inc., No. 15-8451, 2016 WL
 4487858, at *2 (D.N.J. Aug. 24, 2016). That is unnecessary here, as Plaintiff is not
 alleging breach of contract.
       18
          Defendants’ only support for this cryptic argument is a citation to a federal
 tax regulation defining “real property.” 26 C.F.R. § 1.856-10(f)(2). This regulation
 says nothing about what constitutes a “benefit” for purposes of an unjust enrichment
 claim.
                                          29
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 35 of 41 PageID: 565




 exists here because, as alleged, Defendants used the property to operate their

 businesses and make money. (ECF No. 1 ¶ 40–43, 144–45.)

          Finally, Defendants posit that Plaintiff did not expect remuneration from

 Defendants. (ECF No. 5-1 at 30–31.) This is another interesting claim, and one that

 might have legs if Defendants had any actual evidence of having disclosed to

 Plaintiff that its warehouse was being used by persons and entities other than the

 tenant Tri-Coastal Services, and that Plaintiff consented to such use. But such a

 claim is not part of the FAC and unprovable, as it is not true. As alleged, Defendants

 used commercial property Plaintiff owned without paying Plaintiff for that use.

 (ECF No. 1 ¶¶ 40–43, 144–45.) It is reasonable to infer from these allegations that

 Plaintiff expected Defendants to pay for their use of the property. Put simply, a

 landlord expects to be paid when parties use commercial property to conduct

 business and profit. This is precisely why the lease included a provision barring Tri-

 Coastal Services from subletting the property without Plaintiff’s permission. (Id.

 ¶ 40.)

 V.       Plaintiff Adequately Alleges a Consumer Fraud Claim
          In Count 4, Plaintiff alleged that Defendants violated the New Jersey

 Consumer Fraud Act (“NJCFA”) by engaging in unconscionable commercial

 practices. (ECF No. 1 ¶¶ 148–52.) The Count incorporates all prior allegations in




                                          30
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 36 of 41 PageID: 566




 the FAC. (Id. ¶ 148.) Plaintiff’s allegations support a plausible claim of consumer

 fraud. The NJCFA provides in relevant part that:

       [t]he act, use or employment by any person of any unconscionable
       commercial practice, deception, fraud, false pretense, false promise,
       misrepresentation, or the knowing, concealment, suppression, or
       omission of any material fact with intent that others rely upon such
       concealment, suppression or omission, in connection with the sale or
       advertisement of any merchandise or real estate, or with the subsequent
       performance of such person as aforesaid, whether or not any person has
       in fact been misled, deceived or damaged thereby, is declared to be an
       unlawful practice.

 N.J. Stat. Ann. § 56:8-2. As already discussed, Defendants made numerous material

 misrepresentations and omissions in connection with the lease, took steps to

 wrongfully evade the financial obligations associated with the lease, and operated

 businesses on the property in violation of the terms of the lease. (E.g., id. ¶¶ 47–50,

 62–66, 79–84.)

       New Jersey courts have repeatedly made clear that the NJCFA as a remedial

 statute is to be interpreted broadly to give it the broadest possible effect. Gennari v.

 Weichert Co. Realtors, 288 N.J. Super. 504, 533 (App. Div. 1996), aff’d, 148 N.J.

 582 (1997); Hampton Hosp. v. Bresan, 288 N.J. Super. 372, 378 (App. Div. 1996).

 In contrast, Defendants’ arguments in this motion represent a crabbed and inaccurate

 reading of the NJCFA’s scope and effect.

       Defendants claim the NJCFA does not apply because the parties are

 “sophisticated merchants” and Plaintiff is not a “consumer[].” (ECF No. 5-1 at 32–

                                           31
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 37 of 41 PageID: 567




 33.) Defendants’ research on the issue appears limited to the Webster’s Dictionary

 meaning of “consumer,” and is wrong. First, a “person” within the meaning of the

 NJCFA is defined to include business entities. See N.J.S.A. 56:8-1(d).19 Second,

 the New Jersey Supreme Court has held that, “it is well established that the [NJCFA]

 is applicable to commercial transactions.” All the Way Towing, LLC v. Bucks Cty.

 Int’l, Inc., 236 N.J. 431, 443 (2019). To determine whether a particular commercial

 transaction is covered, courts apply a multi-factor test, considering: “(1) the

 complexity of the transaction, taking into account any negotiation, bidding, or

 request for proposals process; (2) the identity and sophistication of the parties, which

 includes whether the parties received legal or expert assistance in the development

 or execution of the transaction; (3) the nature of the relationship between the parties

 and whether there was any relevant underlying understanding or prior transactions

 between the parties; and (4) the public availability of the subject merchandise.” Id.

 at 447–48.

       Defendants fail to address these factors and have not established that the

 leasehold relationship here is categorically exempt from the NJCFA. In reality,

 Plaintiff has pled sufficient allegations documenting a systematic and pervasive


       19
          For this reason, it is misleading at best for Defendants to claim that “only
 consumers have standing to sue under the [NJCFA].” (ECF No. 5-1 at 33.) On this
 point, Defendants cite a single inapposite case that concluded that a competitor did
 not have standing to sue its competition. IDT Telecom, Inc. v. CVT Prepaid Sols.,
 Inc., No. 07-1076, 2009 WL 5205968, at *6 (D.N.J. Dec. 28, 2009).
                                           32
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 38 of 41 PageID: 568




 attempt by Defendants to mislead Plaintiff and for pleading purposes such conduct

 suffices to establish the elements of a NJCFA violation, that Defendants’ conduct

 was an “unconscionable commercial practice, deception, fraud, false pretense, false

 promise, misrepresentation, or the knowing, concealment, suppression, or omission

 of any material fact with intent that [Plaintiff] rely upon such concealment,

 suppression or omission” to its detriment. N.J. Stat. Ann. § 56:8-2.

       Moreover, the application of these factors under the NJCFA “presents factual

 issues that exceed the scope of a motion to dismiss.” Reckitt Benckiser LLC v.

 Cotiviti, LLC, No. 16-729, 2016 WL 5791410, at *4 (D.N.J. Oct. 3, 2016).

 Accordingly, the issue of whether the transaction between Plaintiff and Tri-Coastal

 Services “falls within the scope of the NJCFA ‘is better left for summary judgment

 or trial.’” Premier Health Assocs., LLC v. Med. Tech. Sols., No. 17-331, 2018 WL

 4043289, at *4 (D.N.J. Aug. 24, 2018) (quoting Hatteras Press, Inc. v. Avanti

 Comput. Sys. Ltd. No. 16-5420, 2017 WL 2838349, at *3 (D.N.J. June 30, 2017)).

 VI.   Plaintiff Adequately Alleges a Civil Conspiracy Claim
       In Count 5, Plaintiff alleged that Defendants are liable for civil conspiracy.

 (ECF No. 1 ¶¶ 153–56.) The Count incorporates all prior allegations in the FAC.

 (Id. ¶ 153.) This claim involves four elements under New Jersey law: “(1) a

 combination of two or more persons; (2) a real agreement or confederation with a

 common design; (3) the existence of an unlawful purpose, or of a lawful purpose to


                                         33
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 39 of 41 PageID: 569




 be achieved by unlawful means; and (4) proof of special damages.” Morganroth &

 Morganroth v. Norris, McLaughlin & Marcus, P.C., 331 F.3d 406, 414 (3d Cir.

 2003).

       As alleged, Defendants agreed to and pursued a common plan to injure

 Plaintiff for their own gain. (ECF No. 1 ¶¶ 153–56.) The evidence of this conspiracy

 pervades the FAC. Defendants operated numerous businesses on the property

 without compensating Plaintiff and in violation of the terms of the lease. (Id. ¶¶ 36,

 40–43.) Defendants diverted revenue, assets and business opportunities from Tri-

 Coastal Services in order to limit Plaintiff’s ability to collect on Tri-Coastal

 Services’ debts to Plaintiff, including the Consent Judgment. (Id. ¶¶ 62–66, 79–84.)

 Defendants made various false statements, misrepresentations and omissions in

 order to buy themselves additional time and convince Plaintiff that Tri-Coastal

 Services was defunct and unable to satisfy the Consent Judgment. (Id. ¶¶ 47–50.)

 Each of these steps were taken with the agreement, participation, and knowledge of

 Defendants. (E.g., id. ¶¶ 36, 42, 45–46, 79–80 (allegations of actions taken with

 “the approval and participation of all Defendants”).)

       Defendants first argue that Plaintiff failed to allege an unlawful purpose or

 lawful purpose achieved by unlawful means. (ECF No. 5-1 at 33–34.) But this

 argument is premised on the incorrect assertion that Plaintiff failed to state claims

 for fraudulent conveyance, fraud, unjust enrichment, and a violation of the NJCFA.

                                          34
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 40 of 41 PageID: 570




 As demonstrated above, Plaintiff has adequately pled each of these claims. Supra at

 14-33.

       Defendants next suggest the conspiracy claim is barred by the intra-corporate

 conspiracy doctrine. (ECF No. 5-1 at 34–35.) It is not. The doctrine provides that

 employees generally cannot conspire with their corporate employer. World Express

 & Connection, Inc. v. Crocus Invs., LLC, No. 15-8126, 2020 WL 5088633, at *20

 (D.N.J. Aug. 28, 2020). Similarly, “individual agents, officers, or employees of a

 corporation, acting in their representative capacities cannot conspire among

 themselves.” Id. These same parties can, however, conspire among themselves

 when acting in their individual capacities. Id.

       The intra-corporate doctrine has no application here because Plaintiff has not

 alleged a conspiracy between a corporation and its representatives or a conspiracy

 among the representations of a corporation. Plaintiff alleged a conspiracy among all

 of the defendants in this case, including several individuals, limited liability

 companies, and for-profit corporations. (ECF No. 1 ¶¶ 2–14, 153–56.) In other

 words, this case involves an inter-corporate conspiracy and it is therefore irrelevant

 whether certain defendants acted in their “personal” or “representative” capacity.

 See King’s Choice Neckwear, Inc. v. Fedex Corp., No. 07-0275, 2007 WL 4554220,

 at *4 (D.N.J. Dec. 21, 2007) (“This matter does not involve an ‘intra-corporate’




                                          35
Case 2:20-cv-18008-JMV-JBC Document 13 Filed 01/19/21 Page 41 of 41 PageID: 571




 conspiracy between a corporation and its employees, but rather an ‘inter-corporate’

 conspiracy between two distinct corporate entities ….”).20

                                  CONCLUSION
       For these reasons, Defendants’ Motion to Dismiss (ECF No. 5) should be

 denied.

                                  ATTORNEYS FOR PLAINTIFF
                                  WHARTON LH LP

                                  By: /s/ C. John DeSimone, III
                                     C. John DeSimone, III, Esq.
                                     Stephen R. Catanzaro, Esq.
                                     DAY PITNEY LLP
                                     One Jefferson Road
                                     Parsippany, NJ 07054
                                     (973) 966-6300
                                     cjdesimone@daypitney.com
                                     scatanzaro@daypitney.com

 Dated: January 19, 2021




       20
         And even if the doctrine applied, it is plausibly alleged that the Individual
 Defendants did not observe corporate formalities and were acting in their individual,
 as opposed to representative, capacities in order to shield their own personal assets
 and the assets of the Company Defendants and Fictitious Defendants exclusive of
 Tri-Coastal Services. (ECF No. 1 ¶¶ 22, 48, 50, 51, 84, 87.)

                                          36
